Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
It is noted that applicant has provided that the material is powder and this is taught by the rejection below. It is also noted that applicant has not stated that the sorbent material is solely power or consisting assisting of only powder.
Claim Objections
Claims 2 and 6 are objected to because of the following informalities:  Applicant should use proper terminology to provide clear claims. Claim 2, line 1, “annular the …surface” should be what is stated in claim 1 (e.g. the first sealing surface should be the annular first sealing surface and the second sealing surface should be the annular second sealing surface). This also occurs in claim 6. Applicant should check all claims of consistent claim terminology.
  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 5-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg (US. 20020011710A1) in view of Kogler et al (US. 6716377B1).
Oldenburg discloses a rotary seal for sealing around shafts in flight controls of an aircraft, the rotary seal comprising: an annular first sealing surface (e.g. 79) for sealing against a housing, an annular second sealing surface (e.g. surface of 70 that contacts 22) for sealing against a rotatable surface (e.g. surface 72), a reservoir (e.g. reservoir having 134) arranged for receiving a fluid that is leaked past the second sealing surface and a sorbent material within the reservoir for absorbing and/or adsorbing the fluid received within the reservoir (e.g. material of 134).
Regarding claim 2: The annular first sealing surface and the annular second sealing surface are provided by an annular housing seal (e.g. figure 7) and wherein the rotary seal further comprises a further annular seal (e.g. figure 7) for sealing against a rotary cylindrical surface (e.g. surface of 7 that is on shaft) within the housing, the further annular seal being rotatable with respect to the housing seal, wherein the rotatable surface comprises a surface (e.g. figure 7) of the further annular seal; preferably wherein the reservoir is arranged between the housing seal and the further annular seal (134 between 86 and on of lips on 105). Regarding claim 3: The sorbent material is a woven or felted fiber sheet or a powder preferably wherein when the sorbent material is a woven or felted fiber sheet the sorbent material comprises fibers of one or more of: cotton, nylon, polypropylene and wool (e.g. material of 134). Regarding claim 5: The sorbent material is coupled to an internal surface of the rotary seal that defines the reservoir (figure 7, the element 134 is contacted by an internal surface of the rotary seal). Regarding claim 6: The second sealing surface provides a primary sealing mechanism for the rotary seal, the primary sealing mechanism comprising a self-energized seal or an energized seal having an energizer which provides a sealing force directed radially inwards (e.g. seal-energized seal having 70). 
Oldenburg discloses the invention as claimed above but fails to disclose that the sorbent material is a powder. Kogler discloses a plastic foam that is formed of powder that swells in presence of water. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have the sorbent material of Oldenburg to be made of polymer with woven or knitted or nonwoven material with powder to block any water form entiring the bearing system (e.g. inherent teaching of Kogler swellable foam member with powder and also see column 1, lines 50-65).
Claim 1-2, 5-12, 14 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg (US. 20020011710A1) in view of White et al (US. 2001033060A1)
Oldenburg discloses the invention as claimed above but fails to disclose the sorbent material is a powder. White et al discloses that one skilled in the art can use sealing element that is made of paper or felt stuffing (similar to sorbent material of Oldenburg) or a layer of ceramic powder. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a felt member of Oldenbert be replaced by a layer of ceramic powder as taught by Shite, since having one material or another replacable material is considered to be art equivalent (e.g. paragraph 0013).
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg and Kogler or Oldenburg and White. Since examiner cannot tell the exact composition in Oldenburg, the following rejection applies.
Oldenburg discloses the invention as claimed above but fails to disclose materials claimed in claims 11-12.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the seal be made of materials as stated in claims 11-12, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. It is further noted that selecting a particular material is just a matter of what environment one chooses to use the seal in.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Oldenburg and Kogler or Oldenburg and White.
Oldenburg discloses the claimed invention except for the dimension claimed in claim 13. Discovering an optimum range of a result effective variable involves only routine skill in the art.  In re Kulling, 895 F.2d 1147, 14 USPQ 2d 1056. Without the showing of some unexpected result.  Since applicant has not shown some unexpected result the inclusion of this limitation is considered to be a matter of choice in design.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the seal of particular dimension as a matter of design choice. Furthermore choosing a particular size is based on the size of the machine or structure one chooses to seal.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060.  The examiner can normally be reached on 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/VISHAL A PATEL/Primary Examiner, Art Unit 3675